Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 1 of 12 PageID: 857




 *NOT FOR PUBLICATON*

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
 _______________________________________

   BRANDI GARTEN, individually and as
   guardian ad litem for the minor plaintiffs
   OWEN HAVENS, SCARLETT HAVENS,
   and MASON HAVENS, her children,

                      Plaintiff,                        Civil Action No. 3:19-cv-20040 (FLW)

   v.                                                                 OPINION

   INTAMIN AMUSEMENT RIDES INT.
   CORP. EST., et al.,

                    Defendants.


 WOLFSON, Chief Judge:

         Plaintiff Brandi Garten sues Defendants Intamin Amusement Rides Int. Corp. Est. and

 Intraride, LLC, for neck injuries she suffered while riding Kingda Ka, a roller coaster at Six Flags

 Great Adventure theme park. Garten alleges that Defendants defectively designed certain safety

 components and breached an express warranty. Defendants move to dismiss Garten’s Fourth

 Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6), arguing that Garten has neither pled a

 feasible alternative design nor pointed to specific warranty language of which she was aware when

 she rode the roller coaster. For the following reasons, Defendants’ Motion to Dismiss is

 GRANTED and these claims are DISMISSED with prejudice.

    I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

    A. Facts

         On August 24, 2019, Garten and her son went to Six Flags Great Adventure, a theme park

 in Jackson, New Jersey. See Fourth Am. Compl., ¶ 15 (“FAC”). During their visit, Garten’s son



                                                  1
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 2 of 12 PageID: 858




 asked to ride Kingda Ka, touted as “the tallest and fastest” roller coaster of its kind. Id. Garten

 agreed, boarded, and engaged the safety harness. Id. ¶ 16. According to Garten, without inspection

 or instructions from staff, and absent any warning of “whiplash,” the ride began, accelerating to

 128 miles per hour in under four seconds and climbing 400 feet. Id. ¶¶ 18, 23, 29. Garten

 immediately “grabbed the handles [] and attempted to press herself back” in her seat. Id. She

 nevertheless “felt her upper body suddenly jerk[] forward, and her head jerk[] downward, so that

 her chin violently pushed into her chest,” and “instantly felt severe pain at the back of her neck,”

 which continued for the duration of the ride, approximately one minute. Id. ¶¶ 18-19. Garten exited

 in tears. Id. ¶ 19. When her pain did not subside the next day, she visited the emergency room,

 where a doctor diagnosed her with three herniated discs. Id. ¶ 25. Those injuries caused “a cascade

 of catastrophic [chronic] medical events,” including neurological damage. Id.

     B. Procedural History

         Garten filed suit on November 11, 2019. See ECF No. 1. After amending three times, and

 voluntarily dismissing various parties1 and claims,2 Garten asserted negligence against Six Flags



 1        Garten amended for the first time on December 19, 2019. See ECF No. 5. Six Flags moved to
 dismiss that Complaint. See ECF No. 15. Intamin and Intraride also moved to dismiss. See ECF No. 17.
 Garten opposed both motions, see ECF Nos. 20-21, but after a teleconference with the Court, amended
 again to address a concern I raised about diversity jurisdiction. See ECF No. 24. Specifically, Garten
 removed all allegations regarding “John Doe” defendants and their residency. Id. However, because Garten
 added substantive allegations, I struck the Second Amended Complaint. See ECF No. 27. I then directed
 Garten to file a Third Amended Complaint that did not contain any “John Doe” allegations but was
 otherwise identical to the First Amended Complaint. Id. Garten did so on August 10, 2020. See ECF No.
 28. Garten also voluntarily dismissed Six Flags Theme Parks, Inc., on the knowledge that it does not operate
 Six Flags Great Adventure, see ECF No. 16, as well as International Amusements Inc., Martin & Vleminckx
 USA, LLC, and Martin & Vleminckx, Ltd. See ECF Nos. 11-12. Defendants point out that Intaride also
 “had nothing to do with the subject rollercoaster,” but Garten “has been unwilling to dismiss [the company]
 to date.” Def. Br., at 1 n.1.

 2        Garten initially charged all defendants with “Loss of Consortium, Society, and Services” on behalf
 of her children, see TAC, ¶¶ 43-44, but conceded this claim, see ECF No. 21, at 9, which I dismissed with
 prejudice. See ECF No. 29, at 3 n.2. Garten also originally claimed punitive damages, but conceded this
 too, see ECF No. 21, at 9, which I dismissed with the caveat that she may “file a separate motion seeking
 leave to amend” if “evidence is later uncovered to support [it].” See ECF No. 29, at 5 n.3. I note, however,


                                                      2
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 3 of 12 PageID: 859




 Great Adventure as well as products liability and breach of express warranty against Intamin and

 Intraride. Garten charged Six Flags with failure to monitor patrons boarding Kingda Ka, see Third

 Amended Complaint (“TAC”), ¶¶ 37-39, and Intamin and Intraride with designing defective safety

 components, inadequately warning patrons about them, id. ¶¶ 30-38, and misrepresenting Kingda

 Ka as “safe and fit for its intended use.” Id. ¶¶ 40-42. Garten asked for compensatory damages,

 punitive damages, interest, and costs. Id. ¶¶ 1-5.

         Six Flags moved to dismiss on the grounds that the New Jersey Products Liability Act

 (“NJPLA”) barred Garten’s negligence claim. See ECF No. 15, at 5-9. I denied that motion because

 a theme park operator is not a “manufacturer, distributor, or seller” whose conduct is subsumed by

 the NJPLA. See ECF No. 30, at 9. Intamin and Intraride also moved to dismiss on the grounds that

 “New Jersey’s Statute of Repose barred [Garten’s] claims and . . . each claim was insufficiently

 pled.” See Def. Br., at 6. I granted that motion in part and denied it in part. Because the allegations

 in the TAC are central to the parties’ dispute over the FAC, I discuss them in detail. To support

 her design defect claim, Garten alleged that Defendants failed to:

         design the harness, seats, and restraints included in the said Roller Coaster in such
         a way as to eliminate[] and/or guard against the substantial risk of ‘whiplash type
         injuries’ that can result from the extreme speeds and torqueing [sic] forces
         generated by the Kingda Ka Roller Roaster . . . .

         Plaintiff . . . faced the danger of severe ‘whiplash’ type injuries . . . unless she was
         able to maintain her head and neck in a stationary position, in the face of
         consideration forces that might be imposed upon her head and neck from the
         torqueing [sic] forces of the said Roller Coaster . . . .



 that under the New Jersey Punitive Damages Act, Garten must show “actual malice” or “wanton and willful
 disregard,” N.J.S.A. 2A:15-5.12, which usually entails “circumstances of aggravation or outrage.” Dong v.
 Alape, 361 N.J. Super. 106, 116 (App. Div. 2003). Garten further conceded that her breach of implied
 warranty claim is subsumed by the New Jersey Product Liability Act (“NJPLA”). See ECF No. 20, at 23.
 Finally, I construed the TAC not to assert a cause of action for intentional infliction of emotional distress.
 See ECF No. 29, at 10 n.6. The sole remaining claims in the FAC are therefore products liability (design
 defect and failure to warn) and breach of express warranty against Intamin and Intraride, and ordinary
 negligence against Six Flags. See infra.


                                                       3
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 4 of 12 PageID: 860




        Plaintiffs’ damages are the direct and proximate result of defective design . . . being
        that the said Kingda Ka Roller Coaster incorporated a harness device that fails to
        properly restrain the head and beck of the rider to protect against ‘whiplash’ type
        injuries, risking injury to the cervical spine of individual riders.

 See TAC, ¶¶ 4, 19, 31.

        I granted Defendants’ motion on this claim without prejudice, because Garten’s “general

 allegations about how the seats of Kingda Ka failed to prevent ‘whiplash’ type injuries say nothing

 about the relative risks and utilities of the existing design of the seats and harness device . . . or

 about whether an alternative, technologically feasible design could have prevented [her] injuries.”

 See ECF No. 29, at 14. I also dismissed Garten’s breach of express warranty claim without

 prejudice, holding that she “fail[ed] to identify the specific language used in any express warranty,

 and to whom, where, and when it was made.” Id. at 18. I permitted Garten’s failure to warn claim

 to proceed as pled. See ECF No. 29, at 17. Garten asked for leave to amend her design defect and

 express warranty claims on August 27, 2020, see ECF No. 31, which I granted.

    C. The Fourth Amended Complaint

        Garten filed a Fourth Amended Complaint on September 3, 2020, in an effort to remedy

 the deficiencies in the TAC. See ECF No. 36. As to her products liability claim, Garten now alleges

 that Defendants:

        failed to design the seats, harnesses, restraints, and locking mechanisms in such a
        way as to comply with applicable New Jersey regulations, and rider safety
        requirements, by (a) discouraging both lateral movement and movement of the
        upper body, head and neck of the rider away from the headrest, and (b) well and
        closely restraining riders in the direction to resist the extreme acceleration forces
        generated by the Kingda Ka Roller Coaster . . . . [or]

        protect against . . . unreasonable risk of whiplash type injuries to the intervertebral
        discs of their necks and spines, even though one or more alternative,
        technologically feasible designs existed at the time of the manufacture of the said
        harness devices, locking mechanisms, and seatback headrests, as well as thereafter,
        which were and are capable of sufficiently discouraging both lateral movement of
        the rider’s head and neck, as well as movement away from the headrest, as required



                                                   4
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 5 of 12 PageID: 861




        by the said regulations, without impairing the usefulness of the said harness
        devices, locking mechanisms and seatback headrests in any significant way . . . .

        [and] incorporated a harness device and locking mechanism, and seatback headrest
        that . . . failed to (a) discourage both lateral movement and movement of the upper
        body, head and neck of the rider, or to sufficiently discourage movement of the
        rider’s upper body, head and neck away from the headrest, and failed to (b) well
        and closely restrain riders in the direction to resist the extreme acceleration forces
        generated by the Kingda Ka Roller Coaster.

 See FAC, ¶¶ 4, 17, 29.

        As to her express warranty claim, Garten points to a 2017 promotional brochure apparently

 printed in Sweden, twelve years after Kingda Ka opened to the public, which states that “Intamin’s

 products are used and enjoyed by millions of guests and passengers worldwide on a daily basis,

 [and] safety is always of the very first consideration for the Intamin team and partners from

 development to installation to testing of every project.” Id. ¶ 40; Ex. A. Garten also vaguely alludes

 to a 2005 operating manual in her brief. See Pl. Br., at 10-11.

    D. The Present Motions

        Defendants moved to dismiss the FAC on October 1, 2020. See ECF No. 40. They argue

 that Garten still fails to plead a viable design defect claim because she does not allege “what an

 alternatively-designed harness device would have looked like,” but instead simply declares that

 such designs were available, then “recites the elements of a risk-utility analysis.” Def. Br., at 3,

 12. Defendants also argue that Garten “does not allege that she relied upon [the 2017 brochure] in

 any way, or that she even saw it,” Def. Br., at 3, 7, improperly proffers the 2005 operating manual,

 see Def. Rep. Br., at 11, and fails to establish that she “ever saw any statements in the [] manual”

 or “what statements in [it] form a purported warranty” in any event. Id. at 3. Plaintiff opposes,

 insisting that the FAC is sufficiently specific to warrant discovery.




                                                   5
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 6 of 12 PageID: 862




     II.      LEGAL STANDARD

           A court may dismiss an action under Fed. R. Civ. P. 12(b)(6) if a plaintiff fails to state a

 claim upon which relief can be granted. Id. When evaluating a Rule 12(b)(6) motion, the court

 must “accept all factual allegations as true, construe the complaint in the light most favorable to

 the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

 may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting

 Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). A complaint survives a motion

 to dismiss if it contains sufficient factual matter, accepted as true, to “state a claim to relief that is

 plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly,

 550 U.S. 544, 570 (2007).

           To determine whether a complaint is plausible, a court conducts a three-part analysis.

 Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010). First, the court “takes note of the

 elements a plaintiff must plead to state a claim.” Id. (quoting Iqbal, 556 U.S. at 675). Second, the

 court identifies allegations that, “because they are no more than conclusions, are not entitled to the

 assumption of truth.” Id. at 131 (quoting Iqbal, 556 U.S. at 679). For example, “[a] pleading that

 offers labels and conclusions or a formulaic recitation of the elements of a cause of action will not

 do,” Iqbal, 556 U.S. at 678, nor am I compelled to accept “unsupported conclusions and

 unwarranted inferences, or a legal conclusion couched as a factual allegation.” Morrow v. Balaski,

 719 F.3d 160, 165 (3d Cir. 2013) (quoting Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir.

 2007)). Third, “where there are well-pleaded factual allegations, a court should assume their

 veracity and then determine whether they plausibly give rise to an entitlement for relief.” Santiago,

 629 F.3d at 131 (quoting Iqbal, 556 U.S. at 680). This is a “context-specific task that requires the

 [ ] court to draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.




                                                     6
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 7 of 12 PageID: 863




     III.      DISCUSSION

            A. Garten’s Design Defect Claim

            The gravamen of Defendants’ motion is that Garten does not plead a feasible alternative

 design to the defects she identifies in Kingda Ka’s safety mechanisms, even with the instructions

 set forth in my Opinion dismissing in part the TAC. See Def. Br., at 2. Under the NJPLA,3 a product

 is defective if it is not “reasonably fit, suitable or safe for its intended purpose.” See N.J.S.A. §

 2A:58C-2; Cornett v. Johnson & Johnson, 414 N.J. Super. 365 (App. Div. 2010). In addition to

 the NJPLA’s pleading requirements for products liability claims in general, see Myrlak v. Port

 Auth. of New York & New Jersey, 154 N.J. at 96-97 (N.J. 1999) (stating four elements), a plaintiff

 seeking to establish a design defect in particular must allege a feasible alternative that would

 prevent her injuries without substantially impairing the intended function of the product, or that

 the design’s risks outweigh its utility. See, e.g., Lewis v. Am. Cyanamid Co., 155 N.J. 544, 571

 (1998) (“Plaintiffs who assert that the product could have been designed more safely must prove

 under a risk-utility analysis the existence of an alternative design that is both practical and

 feasible.”); Mendez v. Shah, 28 F. Supp. 3d 282, 297-98 (D.N.J. 2014) (imposing this burden at

 dismissal stage); Schraeder v. Demilec (USA) LLC, No. 12-6074, 2013 WL 5770670, at *2 (D.N.J.

 Oct. 22, 2013) (same).

            The allegations in Garten’s FAC continue to fall short. Essentially, Garten remedies her

 TAC by adding specificity as to the flaws in Defendants’ current design. See, e.g., FAC, ¶ 4; supra.

 According to Garten, at least three safety components failed because they did not prevent all

 head/neck movement, or permitted too much of it. Whatever the merits of that contention, it is not

 equivalent to alleging some other design without such flaws, which is an “additional” element of


 3       The NJPLA “establishe[s] the sole method to prosecute a product liability action.” See Clements v.
 Sanofi-Aventis, U.S., Inc., 111 F. Supp. 3d 586, 596 (D.N.J. 2015) (quotation and citations omitted).


                                                     7
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 8 of 12 PageID: 864




 Garten’s prima facie case, given that she has never pled facts which I could weigh in a risk-utility

 analysis.4 See, e.g., Hindermyer v. B. Braun Med. Inc., 419 F. Supp. 3d 809, 825 (D.N.J. 2019)

 (describing “the additional pleading requirements of defective design—the existence of an

 alternative design”).

         Like the TAC, the FAC fails because it conflates a product defect with a safer product

 design.5 Merely pointing out the former—no matter how numerous or “highly specific,” see Pl.

 Br., at 9—does not ipso facto establish the latter. What matters is not only that there is a problem

 with the product which allegedly caused the injury, but that by comparison it is more dangerous

 than some other type or version in existence at the time of manufacture. Just as evaluating risk-

 utility is relative, see O’Brien v. Muskin Corp., 94 N.J. 169, 184 (1983), so too is evaluating

 alternative designs, yet Garten does not propose any comparators. If the “mere occurrence of an

 accident and the mere fact that someone was injured are not sufficient to demonstrate the existence

 of a defect,” then the same is certainly insufficient to allege an alternative feasible product. See

 Mendez, 28 F. Supp. 3d at 297 (quotations and citation omitted).

         Finally, although both parties extensively cite Tafaro v. Six Flags, LLC, No. 17-5607, 2018

 WL 1535289 (D.N.J. Mar. 29, 2018), my decision in that case cuts against Garten. In Tafaro,




 4        See, e.g., O’Brien v. Muskin Corp., 94 N.J. 169, 182 (1983) (identifying seven such factors, and
 holding that “[a]n evaluation . . . may justify a conclusion that even though there is presently no alternative
 design which would make a product safer, the product is ‘so dangerous and of such little use that under the
 risk-utility analysis [the] manufacturer [should] bear the cost of liability of harm to others’”).

 5       Garten attached “examples of alternative designs” to a prior opposition brief. See ECF No. 21.
 Because such facts appeared for the first time in response to Defendants’ dismissal motion, I declined to
 consider them. See ECF No. 29, at 14-15 n.7; Commonwealth of Pa ex. Rel. Zimmerman v. PepsiCo, Inc.,
 836 F.2d 173, 181 (3d Cir. 1988) (“[I]t is axiomatic that the complaint may not be amended by the briefs
 in opposition to a motion to dismiss.”). Curiously, Garten did not attach these (or any others) to her FAC
 or opposition, nor did she include any factual allegations about them.


                                                       8
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 9 of 12 PageID: 865




 plaintiff alleged various design defects in El Toro, another Six Flags roller coaster. Specifically,

 quoting from the Complaint,

         the seating for said ride was improperly constructed, the materials were not suitable
         to protect patrons including patrons such as the minor plaintiff herein, the seat back
         was not high enough to prevent plaintiffs’ [sic] head from being jolted back due to
         the strong forces of the roller coaster [sic], causing her to hit her head and neck on
         the back of the seat. The coaster was designed and constructed with [an] improper
         containment system for a patron of the minor plaintiff’s size and weight, subjecting
         her to excessive movement and there were insufficient restraints subjecting the
         minor plaintiff to excessive motion and movement inside the roller coaster [sic] car
         and such other defects as investigation of the roller coaster [sic] will reveal.

 Id. at *11.

         I rejected plaintiff’s claims on the grounds that she never proposed a feasible alternative

 design for El Toro’s seating. Id. at *12. Although the allegations here are more specific than the

 allegations in Tafaro, they are identical (and inadequate) in the following (dispositive) respect:

 they each involve the ways in which “[the roller coaster’s] design [is] problematic,” while saying

 nothing about available alternatives to prevent such defects, an element which demands its own

 factual averments. Id. at *12. For example, as in Tafaro, Garten fails to allege “other, comparable

 roller coasters [ ] in which adequate neck and head support and body restraints are provided.” Id.;

 see also Hindermyer, 419 F. Supp. 3d at 826 (finding it “damning” that, although plaintiff proposed

 an alternative design, it was “designed to be removed” whereas the defective product was

 “permanent,” which made the alternative an “inadequate comparator[]”).

         In short, while Garten’s FAC improves on her TAC, it does so in an irrelevant sense: by

 describing in greater detail only Kingda Ka’s defects. Although I am mindful that Garten need not

 prove a feasible alternative design at this stage, she must still include some such facts to that end,

 but all she has offered is a bare assertion that a better design “exists.” Unequipped with

 comparators, Garten cannot plausibly allege that the problems with Kingda Ka’s safety




                                                   9
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 10 of 12 PageID: 866




 mechanisms, to the extent there are any, give rise to liability under the NJPLA. I GRANT

 Defendants’ motion and DISMISS this claim.6

         B. Express Warranty Claim

         Garten also claims that Defendants breached an express warranty by misrepresenting

 Kingda Ka as safe to ride. Under New Jersey law, “[a]ny affirmation of fact or promise made by

 the seller to the buyer which relates to the goods and becomes part of the basis of the bargain

 creates an express warranty that the goods shall conform to the affirmation or promise.” N.J.S.A.

 § 12A:2-313(1)(a). “[T]he plaintiff in a warranty action need not establish the existence of a defect;

 the failure of the goods to perform as warranted is sufficient.” Fabricant v. Intamin Amusement

 Rides Int. Corp. Est., No. 19-12900, 2020 WL 373348, at *6 (D.N.J. Jan. 23, 2020); Ford Motor

 Credit Co., LLC v. Mendola, 427 N.J. Super. 226, 242 (App. Div. 2012).




 6        Garten also alleges that Defendants violated various unidentified New Jersey regulations. See FAC,
 ¶ 17 (“In addition, the Product Liability defendants failed to design the seats, harnesses, restraints, and
 locking mechanisms in such a way as to comply with applicable New Jersey regulations.”); id. ¶ 29 (arguing
 that Kingda Ka does not “restrain riders in the direction to resist the extreme acceleration forces . . . as
 required by applicable regulations”). These are the sum total of Garten’s pleadings on this point. Yet, in
 opposing Defendants’ dismissal motion, Garten’s counsel asserts that “Defendants can easily determine
 from their review of Chapter 14A of the [New Jersey Administrative] Code which of those regulations
 would apply to the allegation in [the] Complaint.” Pl. Br., at 6. This requires additional comment from the
 Court. Without question, it is on the pleader to show why specifically she is entitled to relief, not a defendant
 to scour the annals of state law to determine that she is not, or else remain in the dark indefinitely as to the
 basis for a claim. See, e.g., Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002) (stating that pleading is
 designed to “focus litigation on the merits of a claim”); Charles E. Clark, The New Federal Rules of Civil
 Procedure: The Last Phase—Underlying Philosophy Embodied in Some of the Basic Provisions of the New
 Procedure, 23 A.B.A. J. 976, 977 (1937) (“We can expect a general statement distinguishing the case from
 all others, so that the manner and form of trial and remedy expected are clear.”). Counsel’s position would
 distort the liberal pleading rules far beyond what they are designed to bear. See Twombly, 550 U.S. at 555
 (stating that the purpose of Rule 8 is to “give the defendant fair notice of what the . . . claim is and the
 grounds upon which it rests”) (emphasis added). Counsel himself appears not to know which regulations
 apply, and improperly concludes that Defendants can wait until discovery provides the answers. See Pl. Br.,
 at 6 (“Defendants will receive more specific citations . . . when the report of [Garten’s] engineering expert
 is supplied.”). In any event, the allegations in the FAC fail to state with any facial plausibility a claim for
 relief on the basis of state regulations. Accord Hamilton v. Dolce, No. 18-2615, 2019 WL 4509375, at *7
 (D.N.J. Sept. 19, 2019) (dismissing claim because “the complaint is completely silent regarding what
 specific and express provisions the Administrative Code Defendants purportedly violated”).


                                                        10
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 11 of 12 PageID: 867




        Garten alleges that a 2017 promotional brochure apparently printed in Sweden, twelve

 years after Kingda Ka opened to the public, establishes an express warranty. The brochure states

 that “Intamin’s products are used and enjoyed by millions of guests and passengers worldwide on

 a daily basis, [and] safety is always of the very first consideration for the Intamin team and partners

 from development to installation to testing of every project.” See FAC, ¶ 40. This allegation lacks

 merit. First, Garten does not point to any actual warranty language in the brochure. See Arlandson

 v. Hartz Mountain Corp., 792 F. Supp. 2d 691, 707 (D.N.J. 2011) (characterizing plaintiffs’

 express warranty allegations as “bald assertions that fail to identify specific affirmations or

 promises”); Simmons v. Stryker Corp., No. 08-3451, 2008 WL 4936982, at *2 (D.N.J. Nov. 17,

 2008) (dismissing claim because it was “devoid of any ‘factual matter’ to support the existence of

 an express warranty”); Parker v. Howmedica Osteonics Corp., No. 07-2400, 2008 WL 141628, at

 *6 (D.N.J. Jan. 14, 2008) (holding that references to “press releases” or “assurances of safety,” as

 opposed to specific statements, cannot survive dismissal); Heisner v. Genzyme Corp., No. 08-593,

 2008 WL 2940811, at *8-9 (N.D. Ill. July 25, 2008) (dismissing claim where plaintiff failed to

 specify any particular affirmation or promise). I rejected the allegations in the TAC for precisely

 these reasons. See ECF No. 29, at 18. The language is puffery at most.

        Second, the brochure does not reference Kingda Ka at all. Third, it is unclear to whom the

 statements in the brochure were made, but they appear to be directed at theme parks buying roller

 coasters, not patrons riding them. Finally, it is highly unlikely that Garten knew about the brochure

 before deciding to ride Kingda Ka, or that it formed any part of the basis of her bargain with

 Defendants. Garten certainly did not so allege in the FAC. See In re: Elk Cross Timbers Decking

 Mktg., No. 2577, 2015 WL 6467730, at *28 (D.N.J. Oct. 26, 2015) (collecting dozens of cases

 requiring plaintiff to plead that she knew about the warranty, relied on it, and that it induced her




                                                   11
Case 3:19-cv-20040-FLW-LHG Document 56 Filed 05/18/21 Page 12 of 12 PageID: 868




 action); In re Caterpillar, Inc., C13 & C15 Engine Prod. Liab. Litig., No. 14-3722, 2015 WL

 4591236, at *26-27 & n.32 (D.N.J. July 29, 2015) (same); Greisberg v. Boston Scientific Corp.,

 No. 19-12646, 2020 WL 4435409 at *5 (D.N.J. Aug. 3, 2020) (“With respect to the ‘basis of the

 bargain’ element, a plaintiff must allege that she ‘read, heard, saw or knew of the advertisement

 containing the [express warranty]’ when choosing to use the product.”); cf. Smith v. Merial

 Ltd., No. 10-439, 2011 WL 2119100, at *7 (D.N.J. May 26, 2011) (rejecting the argument that

 plaintiff must prove that she read, saw, or heard a warranty, but only where there is no question

 that it was included with sale of product and that plaintiff was aware of it).

          Perhaps recognizing this, Garten abandons the brochure in her opposition brief, substituting

 instead a 2005 operating manual printed fourteen years before her injury. But she provides no

 information about what is in it, not even one sentence; admits that, if anything, it “comprised

 Defendants’ . . . representations to buyer Six Flags,” not to her; and erroneously states that

 Defendants withheld it until it was too late. See Pl. Br., at 10. This is inadequate for the same

 reasons as the brochure, and for the additional reason that it is improper to supplement or amend

 a pleading in response to a 12(b)(6) motion. See supra. I GRANT Defendants’ motion and

 DISMISS this claim.

    IV.      CONCLUSION

          For the foregoing reasons, Defendants’ Motion to Dismiss the design defect claim and the

 breach of express warranty claim is GRANTED.7 Only Garten’s failure to warn claim against

 Intamin and Intraride, and ordinary negligence claim against Six Flags, remain in this litigation.


 DATED: May 18, 2021                                                    /s/ Freda L. Wolfson
                                                                        Hon. Freda L. Wolfson
                                                                        U.S. Chief District Judge

 7      If Garten seeks to re-plead these claims, she must proceed by a motion with the proposed amended
 complaint attached.


                                                   12
